The opinion of the Court was delivered by
Fenner, J.
The Board of Administrators of the Charity Hospital brought a suit against the vessel “LucyP. Miller,” her captain and owners, in the First City Court of New Orleans, to recover the sum of $100 claimed under the provisions of Section 2705 of the Eevised Statutes, viz: “If any vessel, inward or outward, bound to tlie port of New Orleans, shall employ as a pilot a person who is not a duly licensed branch pilot, when a duly licensed branch pilot offers, the said vessel, her captain and owners, shall forfeit the sum of $100, with privilege on said vessel, to he recovered before any court of competent jurisdiction, in the name of the Charity Hospital of New Orleans, for the benefit of the Hospital.”
Judgment was rendered in favor of the hospital, and an appeal was taken to the district court a,nd was allotted to Division C, presided over by the respondent judge.
After due hearing, the following decree was rendered by the latter court: “For the reasons assigned in the written opinion this day delivered and filed, it is ordered, adjudged and decreed that the judgment appealed from be annulled, avoided and reversed, and it is further ordered that the writ of sequestration herein issued he quashed and that the plaintiff’s demand be rejected, with costs in both courts.”
This judgment, after refusal of a new trial, became final.
Thereafter, the relator presented this application for mandamus, in which lie avers that the respondent judge, in violation of law, declined to hear and determine the said cause on its merits, but rendered judgment on the ground that neither the First City Court nor the Civil District Court had power to entertain said action, because said courts are of civil jurisdiction only, and that said'suit could only be heard and determined in a court having criminal jurisdiction ; and they pray for a mandamus, ordering the respondent judge to proceed and decide said cause on its merits. The return of the judge sets forth substantially that, in the exercise of undisputed appellate jurisdiction, he has heard and decided the cause referred to on its merits ; that his judgment lias become final, and is the property of the party in whose favor *666it was rendered; that the said cause is no longer pending in his court; and that to command him to proceed with further trial thereof, will be to ignore and virtually annul the final judgment therein rendered, without affording the parties in interest an opportunity to be heard; and to command respondent to proceed with the trial of a cause which he was competent to decide, and has long since decided, and which is not now pending in his court.
It is impossible to evade or overcome the conclusive force of this return.
The jurisdiction of respondent to hear and determine the appeal is not disputed, but is affirmed by relators.
In the exercise of that jurisdiction, he had full authority to affirm, amend or reverse the judgment appealed from and to render such judgment as should, in his opinion, have been rendered by the inferior court.
He has fully exercised that jurisdiction, and has rendered a.final judgment, disposing of the whole case and forming res judicata between the parties, which has become the property of the defendants in that cause, which is not absolutely null, and which cannot be set aside without notice to them.
The authority of such a judgment is not affected by the merit or demerit of the reasons which prompted the judge.
Referring, however, to the written reasons of the judge, we find therein no such declension of jurisdiction as is averred by relator.
We find that the defendant had filed an answer setting up various special defenses to the action, amongst which are the two following:
1st. That the sections (R. S.) relied on to inflict a penalty which can be recovered only in a proceeding by and in the name of the State;
2d. That plaintiffs, though claiming for themselves, have no interest in the full amount herein claimed, even if entitled thereto, which is denied.
These are the defenses which the respondent, in his reasons, sustains. It is obvious that they are not, necessarily, jurisdictional in their character, but are defenses to pldintiffs’ right of action.
If there was error in sustaining them, the writ of mandamus affords no remedy therefor in the situation of this case.
We might as well be called on to compel a court to rehear and determine a cause anew, because the first judgment was based on an erroneous determination on a plea of prescription or want of proper parties, or any like plea. State ex rel. Berthoud vs. Judges, 36 Ann. *667982; State ex rel. Cupples vs. Judges, Id. 1016; State ex rel. Insurance Company vs. Judges, 36 Ann. 316.
When any court shall render a judgment declining jurisdiction of a suit like this, under Art. 2705 of the Revised Statutes, on the ground that such jurisdiction vests in criminal courts alone, we might revise such ruling under our supervisory jurisdiction; hut we cannot correct a final judgment on the merits of the cause on allegations of error in the reasons therefor.
Mandamus refused.